Citation Nr: 1700495	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  09-27 754	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.   Entitlement to service connection for nerve damage to the right arm and hand.

2.   Entitlement to service connection for nerve damage to the right leg.

3.   Entitlement to service connection for a right hip disorder.

4.   Entitlement to service connection for arthritis of the right leg.

5.   Entitlement to service connection for a brain disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.  Subsequently, the Veteran served in the Army National Guard until June 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Claimant failed to report for his scheduled May 2011 video hearing.  As he has not provided cause for his failure to appear or requested another hearing, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015). 

In December 2012 and November 2015, the Board remanded these matters for further evidentiary development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for nerve damage in his right arm, right hand, and right leg, as well as for a right hip disorder, arthritis of the right leg, and a brain disorder.  For the following reasons, the Board finds that a remand is warranted, so that the Veteran may undergo medical examinations for the claimed disabilities.

In July 2008 and February 2010 communications with the RO, the Veteran stated that his claimed conditions did not start in service, but his service sped up the eventual development of his conditions.  The Veteran acknowledged his service treatment records contained no evidence of his conditions but argued such facts were not determinative of whether or not his conditions were connected to his time in service.

In March 2016, the Veteran underwent initial Compensation and Pension (C&P) examinations for all the claimed conditions.  For every claimed disability, but for the right knee, the examiner determined it was less likely than not that the condition was related to service because the Veteran's separation examinations showed no evidence of the condition in service.  The Board finds such conclusions inadequate, as the examiner failed to engage with the Veteran's contentions concerning the originations of his disabilities.  A full discussion of the Veteran's lay evidence and beliefs concerning his disability is part and parcel of an adequate examination, as lay evidence can be dispositive regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Buchanan v. Nicholson, 451 F.3rd, 1331, 1336 (holding that lay evidence can be dispositive regardless of the lack of contemporaneous medical evidence).

Concerning the right knee, the examiner determined the Veteran currently did not suffer from a right knee condition.  This contention, however, is belied by the record: the Veteran's medical files demonstrates he suffers anomalies of the right knee; in the examination, the examiner determined the Veteran suffered from a greatly abnormal range of motion in his right knee.  Again, the Board must reject a medical examiner's conclusion which contradicts the record.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that the Board may reject a medical opinion based on inaccuracies or facts contradicted by the record).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with an appropriate VA examiner  to determine the nature and etiology of the Veteran's nerve damage in his right arm, right hand, and right leg, in particular, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's nerve damage is the result of or aggravated by his active duty service.  The examiner must address the Veteran's contentions and statements concerning the originations of his disabilities. 

2.  Schedule the Veteran for an examination with an appropriate VA examiner to determine the etiology of the Veteran's right hip disorder, in particular, whether it is at least as likely as not (50 percent probability or greater) that the hip disorder is the result of or aggravated by his active duty service.  The examiner must address the Veteran's contentions and statements concerning the originations of his disabilities.

3.  Schedule the Veteran for an examination with an appropriate VA examiner to determine the etiology of the Veteran's arthritis in his right leg, in particular, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's arthritis is the result of or aggravated by his active duty service.  The examiner must address the Veteran's contentions and statements concerning the originations of his disabilities.

4.  Schedule the Veteran for an examination with an appropriate VA examiner to determine the etiology of the Veteran's brain disorder, in particular, whether the Veteran's diagnosed Chiari malformation was aggravated by his active duty service.  The examiner must address the Veteran's contentions and statements concerning the originations of his disabilities.

5.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

